Case 2:20-mj-03795-DUTY Document 3 Filed 09/15/20 Page1of1ii1 Page ID#:73

ee a — —=. Ss a

,
| Case 22D4mj}-03795-DUTY “SEALED* Dooument 2-1SEEKEED* FifehO@RA200 Page DiI
f PPaayes ID #526

+0 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means O Onginal O Duphcate Onginal

UNITED STATES DISTRICT COURT

for the
Central District of California

In the Matter of the Searclt of

(Briofly describe tha proparty to be searched or identifv the
parson by nama and address)

Case No, 2:20-MJ-03795

10 Digital Devices (“SUBJECT DEVICES 1-10")
Described in Attachment A

Nem et Net eee Some ee Se Ne ee et ee

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the goverment requests the search
of the following person or property located in the Central District of Califomia fidennfi the person or describe the property te be searched
and give tts location):

See Attachment A

I find that the affidavit(s). or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized).

See Attachment B

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMMANDED io execute this warrant on or before 14 days from the date of its issuance (not to exceed 1d days)

 

in the daytime 6:00 a.m. to 10:00 p.m. [7 at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below. you must give a copy of the warrant and a receipt for the property taken to the
person from whom. or from whose premises, the property was taken. or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

(j Pursuant to 18 U.S.C. § 3103a(b). I find that immediate notification may have an adverse result listed in 18 U.S.C,
£2705 (except for delay of trial). and authorize the officer executing this warrant to delay notice to the person who, or whose
property. will be searched or seized (check the appropriate box)

 

 

(} for days (nor to exceed 30) ([) until, the facts Justifying, the lat.1 s Acific date of

Date and time issued: August 12, 2020 3:42pm Ain Lb ,

Judge's signanire

  

 

City and state: Los Angeles. CA The Honora _e Karen L. Stevenson
Printed name and title

AUSA: Andrew M. Roach
Case 220-m}OS725-DUTY “SEALED Dooument 2-tSERREBD* FifebhO@ea/220 Pagge@ Diol 11

 

 

DHIY
AO 93C (Rev 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 3
Return
Case No,: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

2° IAP-MI~93745 | AF Angust20ag  [9-Wan) KELLEY BARVES 60059

Inventory made in the presence of :

Specs) Aon Petrick Hayec

Inventory of the property taken and name of any person(s) seized:
Cl) ihite parsing Galaxy SNJ- 7007 with Serial number RECHBODP Pre
and EMET + 367216979763 193 in blue rybhe case .CGubjrct dete G)

(C1) Black arm Sune, Galaxy 27 SM-643GV wetr no serial hun ber,
IMEE /359 7750 269944 Yo mm red bi- Kid case. Cube Device 7)

-Cl) Blak Maze pete Cellular phore with ho WSible serial hun ber,
TEMET 36D 428 OO 2041 E07, C Subjat Device B).

Cl) Pink HP lapfoy moter 17-3 VODIICV with <ertal number 5C6BY 2 9290¢
Cobjyect device 9). :

Ch) Grey Ager jeotep with seria! ber OPYDA Ga Fo 3. C&rbjecd Deve |).
- Cl) Grey Vankyo 330 tompuler ables wif, no yrsible seclal hnenlatr . (Subj Devite 3)
Ct) Blak Altates Covapuup er tablet with ne visble serial number,
TMET 2D 15S 09179 2687, CSubjet Device 5),
-() brey Sam Sung porta ble tabled mo tel oMN-T259 wth oblifeaks tert! nny,
Coubject Pevice Y),

-(t) White RCA Comps tablet with @rlal nunbee DUHDIZ OZ51E4,
Ciuly ta deve 17).

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: aS Aunusd 2 LO ae Ve 4 Ctigige ne

Executing afficer'y sigHature

Aletnder A_Ledrigsac, Spectal hytet

Printed flanw dnd tite

 

 

 

 
 

Case 2AM OSS DUTY “SEALED Document 2-1SBABEGD* Fifekkowsa/2i20 PageS Bfol11
FRc DD HSB

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following digital devices (the “SUBJECT DEVICES"),

seized on June 30 and July 1, 2020 and currently maintained in
the custody of the Los Angeles County Sheriff's Department, in
Santa Clarita, California:

a. A grey Acer laptop computer with serial number
60402024923 (“SUBJECT DEVICE 1”);

b. A black Asus Q547F laptop computer with serial
number KANOCV18R43644D (“SUBJECT DEVICE 2");

c. A gray Vankyo S30 computer tablet with no visible
serial number (“SUBJECT DEVICE 3”);

d. A grey Samsung portable Tablet with an
obliterated serial number (“SUBJECT DEVICE 4”);

e. A black Alcatel computer tablet with no visible
serial number (“SUBJECT DEVICE 5");

f. A white Samsung SM-J700T smart phone with serial
number RS8HBODOPXB (“SUBJECT DEVICE 6");

g. A black Samsung SM-G930V Galaxy S7 smart phone
with no visible serial number (“SUBJECT DEVICE 7”);

h. A black Maze speed cellular phone with no visible
serial number (“SUBJECT DEVICE 8");

i. A pink HP model 17-BY0021CY laptop with serial
number 5CG84282Z298 (“SUBJECT DEVICE 9”); and

j- A white RCA computer tablet with serial number

DUHD2Z0351E9 (“SUBJECT DEVICE 10”).
 

Case 220-mj-O2735-DUTY “SEALED* Document 2IS6ABEBD* FifekbOmaa/220 Paya fot 11

Frage | IDHtAcD

ATTACHMENT B

I. ITEMS TO BE SEIZED

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of Title 18, United
States Code, Sections 371 (Conspiracy), 471 (Counterfeiting
Obligations or Securities of the United States), 1028 (Fraud and
Related Activity in Connection with Identification Documents,
Authentication Features, and Information), 1028A (Aggravated
Identity Theft), 1029 (Access Device Fraud), 1344 (Bank Fraud),
and 1708 (Mail Theft and Possession of Stolen Mail) —(the
“SUBJECT OFFENSES"), namely:

a. Data, records, documents, or information
{including electronic mail and messages) related to the SUBJECT
OFFENSES.

b. Data, records, documents, or information
(including electronic mail and messages) pertaining to
obtaining, possessing, using, or transferring personal and/or
financial transaction identification information for persons
other than Haik TOROSYAN, such as names, addresses, phone
numbers, credit and debit card numbers, security codes, bank
account and other financial institution account numbers, Social
Security numbers, email addresses, IP addresses, as well as PIN
numbers and passwords for financial institutions or internet
service providers;

c. Records, documents, programs, applications, or
materials pertaining to applications for, or use of, credit or

debit cards, bank accounts, or merchant processor accounts;

 
 

Case 2AM S7Sa4DUTY “SEANLED* Doounnent 2-ISBEAEBD* Filebomea/220 Page Siof11
FRegpe | OD #4

da. Data, records, documents (including e-maiis), or
information reflecting or referencing purchases of merchandise,
securities, electronic currency, and other valuable things;

e. Software, devices, or tools used to obtain,
create, or use counterfeit or unauthorized checks, coupons, or
access devices such as credit, debit, bank, and gift cards;

f. Any documents or records relating to any bank
accounts, credit card accounts, or other financial accounts;

g. Records, documents, programs, applications, or
materials relating to United States mail or mail matter;

h. Contents of any calendar or date book stored on
any of the digital devices;

i. Global Positioning System ("GPS") coordinates and
other information or records identifying travel routes,
destinations, origination points, and other locations;

j-. Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to
show address book information, including all stored or saved
telephone numbers;

k. Records, documents, programs, applications and
materials, or evidence of the absence of same, sufficient to
show call log information, including all telephone numbers
dialed from any of the digital devices and all telephone numbers
accessed through any push-to-talk functions, as well as all
received or missed incoming calls;

1. Records, documents, programs, applications or

Materials, or evidence of the absence of same, sufficient to

iii
 

Case 220-mj-0S795-DUTY “SEALED Doowrment D-ISERREBD* FiehOOa/a/220 Pages Ofot 11
Fea | IDHEAPL

show SMS text, email communications or other text or written
communications sent to or received from any of the digital
devices and which relate to the above-named violations;

m. Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to
show instant and social media messages (such as Facebook,
Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),
SMS text, email communications, or other text or written
communications sent to or received from any digital device and
which relate to the above-named violations;

n. Audio recordings, pictures, video recordings, or
still captured images of United States mail or mail matter,
whether opened or unopened, or relating to the possession or
distribution of drugs or the collection or transfer of the
proceeds of the above-described offenses; and

°. Any SUBJECT DEVICE which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offense/s, and forensic copies thereof.

p. With respect to any SUBJECT DEVICE containing
evidence falling within the scope of the foregoing categories of
items to be seized:

i. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

iv

 
 

Case 22D-mj-O37S5-DUTY “SEALED* Document 2-ISBRAEBD* FifekbOwea/220 Page? Bfol111
PPenype DD HEAP

ii. evidence of the presence or absence of
software that would allow others to control the device, such as
viruses, Trojan horses, and other forms of malicious software,
as well as evidence of the presence or absence of security
software designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, and other access
devices that may be necessary to access the device;

vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

viii. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

 
Case 2:20-mj-03795-DUTY Document 3 Filed 09/15/20 Page 8of11 Page ID #:80

 

Case 220m HOS 7SD-DUITY *“SEALED* Document 2ISBRAFBD* FileboOmaa/2i20 Paggs Sfol11
Frage | DH BB

modified, or stored in any form, including in digital form on
any digital device and any forensic copies thereof.
IIT. SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

3. In searching the SUBJECT DEVICE(S) (or forensic copies
thereof), law enforcement personnel executing this search
warrant will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) may
search any SUBJECT DEVICE capable of being used to facilitate
the above-listed violations or containing data falling within
the scope of the items to be seized.

b. The search team will, in its discretion, either
search each SUBJECT DEVICE where it is currently located or
transport it to an appropriate law enforcement laboratory or
similar facility to be searched at that location,

c. The search team shall complete the search of the
SUBJECT DEVICES as soon as is practicable but not to exceed 120
days from the date of issuance of the warrant. The government
will not search the digital devices beyond this 120-day period
without obtaining an extension of time order from the Court.

d. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all of the data
contained in each SUBJECT DEVICE capable of containing any of
the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

vi
 

Case 220-m-OS 75 DUTY *SEALED* Document 2-IS6RKEBD* Fiebomaa/270 Paeeé iol 11
Pecos! Db Hat

scope of the items to be seized. The search team may also
search for and attempt to recover deleted, “hidden,” or
encrypted data to determine, pursuant to the search protocols,
whether the data falls within the scope of the items to be
seized.

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase”" and “FTK”" (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques.

e. If the search team, while searching a SUBJECT
DEVICE, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that
SUBJECT DEVICE pending further order of the Court and shall make
and retain notes detailing how the contraband or other evidence
of a crime was encountered, including how it was immediately
apparent contraband or evidence of a crime.

£. If the search determines that a SUBJECT DEVICE
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the SUBJECT DEVICE and delete or destroy all forensic copies
thereof.

g. If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

vii

 
 

Caee22203 jC RESET" SEALE DS* Dmcumenni2i¢SEBEBDED FilddleBNA/22/2Pagago bd bt
11 Pape :4@5

the government may make and retain copies of such data, and may
access such data at any time.

h. If the search determines that the SUBJECT DEVICE
is (1) itself an item to be seized and/or (2) contains data
Falling within the list of other items to be seized, the
government may retain the digital device and any forensic copies
of the digital device, but may not access data falling outside
the scope of the other items to be seized (after the time for
searching the device has expired) absent further court order.

i. The government may also retain a SUBJECT DEVICE
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
@evice (or while an application for such an order is pending),
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

j- After the completion of the search of the SUBJECT
DEVICES, the government shall not access digital data falling
outside the scope of the items to be seized absent further order
of the Court.

4, The review of the electronic data obtained pursuant to
this warrant may be conducted by any government personnel
assisting in the investigation, who may include, in addition to
law enforcement officers and agents, attorneys for the
government, attorney support staff, and technical experts.
Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

viii
 

Coeee227 00m }/CR7 RESON SEAVETE* Obocumentt2itSESERDED FilsdlasNaieny2Pagada Di bt
11PayetDB:4736

custody and control of attorneys for the government and their
support staff for their independent review.

5. During the execution of this search warrant, law
enforcement is permitted to (1) depress Haik TOROSYAN’s thumb-
and/or fingers onto the fingerprint sensor of the SUBJECT
DEVICES (only if the device has such a sensor), and direct which
specific finger(s) and/or thumb(s) shall be depressed; and (2)
hold the device in front of TOROSYAN’s face with his or her eyes
open to activate the facial-, iris-, or retina-recognition
feature, in order to gain access to the contents of any such
device. In depressing a person’s thumb or finger onto a device
and in holding a device in front of a person’s face, law
enforcement may not use excessive force, as defined in Graham v.
Connor, 490 U.S, 386 (1989); specifically, law enforcement may
use no more than objectively reasonable force in light of the
facts and circumstances confronting them.

6. The special procedures relating to digital devices
found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.

ix
